               Case 20-10343-LSS         Doc 598     Filed 05/11/20       Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                              Chapter 11

Boy Scouts of America and                           Case No. 20-10343 (LSS)
Delaware BSA, LLC,1                                 (Jointly Administered)

                        Debtors.                    Re: Docket No. 483


    CERTIFICATE OF NO OBJECTION TO APPLICATION OF THE OFFICIAL
    COMMITTEE OF UNSECURED CREDITORS FOR ENTRY OF AN ORDER
  APPROVING THE EMPLOYMENT AND RETENTION OF ALIXPARTNERS, LLP
      AS ITS FINANCIAL ADVISOR NUNC PRO TUNC TO MARCH 4, 2020

         The undersigned hereby certifies that, as of the date hereof, she has received no answer,

objection or other responsive pleading to the Application of the Official Committee of

Unsecured Creditors for Entry of an Order Approving the Employment and Retention of

AlixPartners, LLP as its Financial Advisor Nunc Pro Tunc to March 4, 2020 (the “Application”;

D.I. 483) filed on April 23, 2020. The undersigned further certifies that she has reviewed the

Court’s docket in this case and no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice of Application, objections or responses to

the Application were to be filed and served no later than May 7, 2020, at 4:00 p.m. (Eastern).

         It is hereby respectfully requested that the proposed form of order in the form as attached

to the Application be entered at the earliest convenience of the Court.




1 The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’
federal tax identification number, are as follows: Boy Scouts of America (6300) and Delaware
BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, TX
75038.
            Case 20-10343-LSS   Doc 598    Filed 05/11/20   Page 2 of 2




Dated: May 11, 2020                        Respectfully submitted,
       Wilmington, Delaware
                                           REED SMITH LLP

                                   By:     /s/ Katelin A. Morales
                                           Kurt F. Gwynne (No. 3951)
                                           Katelin A Morales (No. 6683)
                                           1201 Market Street, Suite 1500
                                           Wilmington, DE 19801
                                           Telephone: (302) 778-7500
                                           Facsimile: (302) 778-7575
                                           E-mail: kgwynne@reedsmith.com
                                           E-mail: kmorales@reedsmith.com

                                           -and-

                                           KRAMER LEVIN NAFTALIS
                                             & FRANKEL LLP
                                           Thomas Moers Mayer, Esquire
                                           Rachael Ringer, Esquire
                                           David E. Blabey, Jr., Esquire
                                           Jennifer R. Sharret, Esquire
                                           Megan M. Wasson, Esquire
                                           1177 Avenue of the Americas
                                           New York, NY 10036
                                           Telephone: (212) 715-9100
                                           Facsimile: (212) 715-8000
                                           E-mail: tmayer@kramerlevin.com
                                           E-mail: rringer@kramerlevin.com
                                           E-mail: dblabey@kramerlevin.com
                                           E-mail: jsharret@kramerlevin.com
                                           E-mail: mwasson@kramerlevin.com

                                           Proposed Counsel to the Official Committee
                                           of Unsecured Creditors




                                     -2-
